19-12346-shl          Doc 102       Filed 10/22/19       Entered 10/22/19 21:39:46                 Main Document
                                                       Pg 1 of 10


Alison D. Bauer                                                                    Meredith S. Parkinson
William F. Gray, Jr.                                                               Michael Licker
FOLEY HOAG LLP                                                                     FOLEY HOAG LLP
1301 Avenue of the Americas                                                        Seaport West
25th Floor                                                                         155 Seaport Boulevard
New York, New York 10019                                                           Boston, Massachusetts 02210
Tel: (646) 927-5500                                                                Tel: 617.832.1197
Fax: (646) 927-5599                                                                Fax: 617.832.7000

Attorneys for Jeffrey Lew Liddle and
Proposed Attorneys for Liddle & Robinson, L.L.P.,
each a Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :      Chapter 11
In re                                                      :
                                                           :      Case No. 19-12346 (SHL)
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           :      (Jointly Administered with Case No. 19-
                           Debtor                          :      10747)
---------------------------------------------------------- x

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :      Chapter 11
In re                                                      :
                                                           :      Case No. 19-10747(SHL)
JEFFREW LEW LIDDLE,                                        :
                                                           :      (Jointly Administered with Case No. 19-
                           Debtor                          :      12346)
---------------------------------------------------------- x

                           NOTICE OF AGENDA FOR OMNIBUS HEARING

Time and Date of Hearing:             October 24, 2019 at 10:00 a.m. (EDT)




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



B5054857.4
19-12346-shl    Doc 102        Filed 10/22/19     Entered 10/22/19 21:39:46      Main Document
                                                Pg 2 of 10


Location of Hearing:            United States Bankruptcy Court for the Southern District of New
                                York, before the Honorable Sean H. Lane, United States Bankruptcy
                                Judge, Room 701, One Bowling Green, New York, New York 10004

PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on October
24, 2019 at 10:00 a.m. (EDT) is set forth below. Copies of each pleading identified below can be
viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or (ii)
contacting the Office of the Clerk of Court at One Bowling Green, New York, New York 10004.
Note that a PACER password is required to access documents on the Court’s website.

                                             AGENDA

I.      DEBTOR LIDDLE & ROBINSON, L.L.P.’S CONTESTED MATTERS

        A.     Debtor’s Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§
               105, 361, 362, 363 and 507, Rules 2002, 4001 and 9014 of the Federal Rules of
               Bankruptcy Procedure (1) Authorizing Use of Cash Collateral, (2) Granting
               Adequate Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final
               Hearing [19-12346 ECF No. 5]

               1.      Related Documents:

                       (i)      Debtor’s Notice of Revised Budget for use of cash collateral with
                                respect to Debtor's Motion for Entry of Interim and Final Orders
                                Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 And 507, Rules 2002,
                                4001, and 9014 of the Federal Rules of Bankruptcy Procedure (1)
                                Authorizing Use of Cash Collateral, (2) Granting Adequate
                                Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a
                                Final Hearing [19-12346 ECF No. 23]

                       (ii)     Objection to Motion by Debtor to (i) Extend Deadline to File
                                Schedules, (ii) Use Cash Collateral, (iii) Retain Professionals, and
                                (iv) Implement Procedures for Interim Compensation (related
                                document(s) 3, 4, 5, 6, 7, 8, 9, 10) [19-12346 ECF No. 25]

                       (iii)    Interim Order (1) Authorizing Use of Cash Collateral, (2) Granting
                                Adequate Protection, (3) Modifying the Automatic Stay, and (4)
                                Scheduling a Final Hearing [19-12346 ECF No. 30]

                       (iv)     Second Interim Order (1) Authorizing Use of Cash Collateral by
                                Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                                [19-12346 ECF No. 46]


                                                   2



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46     Main Document
                                               Pg 3 of 10


                      (v)      Third Interim Order (1) Authorizing Use of Cash Collateral by
                               Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                               Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                               [19-12346 ECF No. 81]

                      (vi)     Proposed Fourth Interim Order (1) Authorizing Use of Cash
                               Collateral by Liddle & Robinson, LLP, (2) Granting Adequate
                               Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a
                               Final Hearing [19-12346 ECF No. 94]

               2.     Status: Going forward on an interim basis with respect to Liddle &
                      Robinson, LLP.

        B.     Application of Debtor Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(A)
               and 2016, and Local Rules 2014-1 and 2016-1 for Authority to Retain and Employ
               Richard J. Lynne as Tax Accountant to Liddle & Robinson LLP Nunc Pro Tunc to
               the Petition Date [19-12346 ECF No. 53]

               1.     Related Documents:

                      (i)      Objection by Counsel Financial II LLC, LIG Capital LLC, and
                               Counsel Financial Holdings LLC to Debtor’s Application to Retain
                               Richard J. Lynne [19-12346 ECF No. 70]

                      (ii)     Objection by US Trustee for Region 2 (made in open court)

                      (iii)    Supplemental Declaration of Richard Lynne in Support of the
                               Application of Liddle & Robinson, LLP for Entry of an Order
                               Authorizing the Employment and Retention of Richard Lynne,
                               C.P.A., P.C. as Tax Accountant to Liddle & Robinson, LLP
                               Effective Nunc Pro Tunc to the Petition Date [19-12346 ECF No.
                               98]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP.

        C.     Application of Debtor Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(A)
               and 2016, and Local Rules 2014-1 and 2016-1 for Authority to Retain and Employ
               The Benefit Practice as Benefits Consultant to Liddle & Robinson LLP Nunc Pro
               Tunc to the Petition Date [19-12346 ECF No. 58]

               1.     Related Documents:

                      (i)      Objection by Counsel Financial II LLC, LIG Capital LLC, and
                               Counsel Financial Holdings LLC to Debtor’s Application to Retain
                               The Benefit Practice [19-12346 ECF No. 69]
                                                  3



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46      Main Document
                                               Pg 4 of 10


                      (ii)     Supplemental Declaration of Daniel Crevani in Support of the
                               Application of Liddle & Robinson, LLP for Entry of an Order
                               Authorizing the Employment and Retention of The Benefit Practice
                               as Benefits Consultant to Liddle & Robinson, LLP Effective Nunc
                               Pro Tunc to the Petition Date [19-12346 ECF No. 99]

                      (iii)    Debtor’s Revised Proposed Order Authorizing the Employment and
                               Retention of the Benefit Practice as Benefits Consultant to Debtor
                               Effective Nunc Pro Tunc to the Petition Date [19-12346 ECF No.
                               101]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP

        D.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of Blaine H. Bortnick,
               and (II) Production of Documents by Blaine H. Bortnick, Along with Related Relief
               [19-12346 ECF No. 51]

               1.     Related Documents:

                      (i)      Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                               Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                               Directing (I) Examination of Blaine H. Bortnick, and (II) Production
                               of Documents by Blaine H. Bortnick, Along with Related Relief
                               [19-12346 ECF No. 50]

                      (ii)     Notice of Adjournment of Presentment of Motion by Debtor
                               Pursuant to Bankruptcy Rule 2004 and §105(a) of the Bankruptcy
                               Code, for an Order Directing (I) Examination of Blaine H. Bortnick,
                               and (II) Production of Documents by Blaine H. Bortnick, Along
                               with Related Relief [19-12346 ECF No 72]

                      (iii)    Objection by Blaine H. Bortnick to Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Dire Directing (I) Examination of Blaine H. Bortnick, and (II)
                               Production of Documents by Blaine H. Bortnick, Along with
                               Related Relief [19-12346 ECF No 82]

                      (iv)     Notice of Hearing to consider Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Directing (I) Examination of Blaine H. Bortnick, and (II)
                               Production of Documents by Blaine H. Bortnick, Along with
                               Related Relief [19-12346 ECF No 84]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP.
                                                  4



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46    Main Document
                                               Pg 5 of 10


        E.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of Counsel Financial
               Holdings LLC, and (II) Production of Documents by Counsel Financial Holdings
               LLC, Along with Related Relief [19-12346 ECF No. 77]

               1.     Related Documents:

                      (i)      Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                               Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                               Directing (I) Examination of Counsel Financial Holdings LLC, and
                               (II) Production of Documents by Counsel Financial Holdings LLC,
                               Along with Related Relief [19-12346 ECF No. 76]

                      (ii)     Notice of Hearing to Consider Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Directing (I) Examination of Counsel Financial Holdings
                               LLC, and (II) Production of Documents by Counsel Financial
                               Holdings LLC, Along with Related Relief [19-12346 ECF No. 90]

                      (iii)    Objection by Counsel Financial Holdings LLC to Debtor’s Motion,
                               Pursuant to Bankruptcy Rule 2004, for an Order Directing the
                               Examination of Counsel Financial and Requiring the Production of
                               Documents by Counsel Financial [19-12346 ECF No. 96]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP.

        F.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of LIG Capital LLC, and
               (II) Production of Documents by LIG Capital LLC, Along with Related Relief [19-
               12346 ECF No. 79]

               1.     Related Documents:

                      (i)      Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                               Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                               Directing (I) Examination of LIG Capital LLC, and (II) Production
                               of Documents by LIG Capital LLC, Along with Related Relief [19-
                               12346 ECF No. 78]

                      (ii)     Notice of Hearing to Consider Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Directing (I) Examination of LIG Capital LLC, and (II)
                               Production of Documents by LIG Capital LLC, Along with Related
                               Relief [19-12346 ECF No. 91]

                                                  5



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46    Main Document
                                               Pg 6 of 10


                      (iii)    Objection by LIG Capital LLC to Debtor’s Motion, Pursuant to
                               Bankruptcy Rule 2004, for an Order Directing the Examination of
                               Counsel Financial and Requiring the Production of Documents by
                               Counsel Financial [19-12346 ECF No. 97]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP

II.     DEBTOR JEFFREY LEW LIDDLE’S CONTESTED MATTERS

        A.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of Counsel Financial
               Holdings LLC, and (II) Production of Documents by Counsel Financial Holdings
               LLC, Along with Related Relief [19-10747 ECF No. 180]

               1.     Related Documents:

                      (i)      Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                               Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                               Directing (I) Examination of Counsel Financial Holdings LLC, and
                               (II) Production of Documents by Counsel Financial Holdings LLC,
                               Along with Related Relief [19-10747 ECF No. 179]

                      (ii)     Notice of Hearing to Consider Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Directing (I) Examination of Counsel Financial Holdings
                               LLC, and (II) Production of Documents by Counsel Financial
                               Holdings LLC, Along with Related Relief [19-10747 ECF No. 197]

                      (iii)    Objection by Counsel Financial Holdings LLC to Debtor’s Motion,
                               Pursuant to Bankruptcy Rule 2004, for an Order Directing the
                               Examination of Counsel Financial and Requiring the Production of
                               Documents by Counsel Financial [19-10747 ECF No. 208]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle.

        B.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of LIG Capital LLC, and
               (II) Production of Documents by LIG Capital LLC, Along with Related Relief [19-
               10747 ECF No. 182]

               1.     Related Documents:

                      (i)      Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                               Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                               Directing (I) Examination of LIG Capital LLC, and (II) Production
                                                  6



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46      Main Document
                                               Pg 7 of 10


                               of Documents by LIG Capital LLC, Along with Related Relief [19-
                               10747 ECF No. 181]

                      (ii)     Notice of Hearing to Consider Motion by Debtor Pursuant to
                               Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                               Order Directing (I) Examination of LIG Capital LLC, and (II)
                               Production of Documents by LIG Capital LLC, Along with Related
                               Relief [19-10747 ECF No. 201]

                      (iii)    Objection by LIG Capital LLC to Debtor’s Motion, Pursuant to
                               Bankruptcy Rule 2004, for an Order Directing the Examination of
                               Counsel Financial and Requiring the Production of Documents by
                               Counsel Financial [19-10747 ECF No. 209]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle.

III.    DEBTOR LIDDLE & ROBINSON, L.L.P’S UNCONTESTED MATTERS

        A.     Application of Debtor Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(A)
               and 2016, and Local Rules 2014-1 and 2016-1 for Authority to Retain and Employ
               Foley Hoag LLP as Attorneys for the Debtor Nunc Pro Tunc to the Petition Date
               [19-12346 ECF No. 13]

               1.     Related Documents:

                      (i)      Supplemental Declaration of William F. Gray, Jr. on Behalf of Foley
                               Hoag LLP Pursuant to 11 U.S.C. § 327, 329, and 504 and Fed. R.
                               Bankr. P. 2014(A) and 2016 [19-12346 ECF No. 89]

                      (ii)     Debtor’s Revised Proposed Order Pursuant to 11 U.S.C. § 327(a),
                               Fed R. Bankr. P. 2014(a) and 2016, and Local Rules 2014-1 and
                               2016 Authorizing the Retention and Employment of Foley Hoag
                               LLP as Attorneys for the Debtor [19-12346 ECF No. 100]

               2.     Status: Going forward with respect to Liddle & Robinson, LLP.

IV.     DEBTOR JEFFREY LEW LIDDLE’S UNCONTESTED MATTERS

        A.     Debtor’s Motion for Entry of an Order Extending the Debtor’s Exclusive Period to
               File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to Section 1121
               of the Bankruptcy Code [19-10747 ECF No. 188]

               1.     Status: Going forward with respect to Jeffrey Lew Liddle.

V.      DEBTOR LIDDLE & ROBINSON, L.L.P’S ADJOURNED ITEMS

                                                  7



B5054857.4
19-12346-shl    Doc 102      Filed 10/22/19     Entered 10/22/19 21:39:46       Main Document
                                              Pg 8 of 10


        A.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-12346 ECF No. 54]

               1.     Related Documents:

                      (i)     Affirmation in Support of Motion of Michael Barr for Entry of and
                              Order Lifting the Automatic Stay [19-12346 ECF No. 55]

                      (ii)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                              Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 86]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing.

        B.     Motion by Debtor Pursuant to Bankruptcy Rule 2004 and §105(a) of the
               Bankruptcy Code, for an Order Directing (I) Examination of YieldStreet Inc., and
               (II) Production of Documents by YieldStreet Inc., Along with Related Relief [19-
               12346 ECF No. 63]

               1.     Related Documents:

                      (i)     Notice of Presentment of Motion by Debtor Pursuant to Bankruptcy
                              Rule 2004 and §105(a) of the Bankruptcy Code, for an Order
                              Directing (I) Examination of YieldStreet Inc., and (II) Production of
                              Documents by YieldStreet Inc., Along with Related Relief [19-
                              12346 ECF No. 62]

                      (ii)    Notice of Adjournment of Motion by Debtor Pursuant to
                              Bankruptcy Rule 2004 and §105(a) of the Bankruptcy Code, for an
                              Order Directing (I) Examination of YieldStreet Inc., and (II)
                              Production of Documents by YieldStreet Inc., Along with Related
                              Relief [19-12346 ECF No. 83]

                      Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing

VI.     DEBTOR JEFFREY LEW LIDDLE’S ADJOURNED ITEMS

        A.     VW Credit, Inc.’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C.
               Section 362(d)(1) & (2) [19-10747 ECF No. 77]

               1.     Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing.

        B.     Motion by M&T Bank for Relief from Stay re: 560 Main Street, Southampton
               Town, NY 11978 [19-10747 ECF No. 107]

                                                 8



B5054857.4
19-12346-shl    Doc 102       Filed 10/22/19     Entered 10/22/19 21:39:46    Main Document
                                               Pg 9 of 10


               1.     Related Documents:

                      (i)      Memorandum of Law in Support of Motion for Relief from Stay re:
                               560 Main Street, Southampton Town, NY 11978 [19-10747 ECF
                               No. 108]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing.

        C.     Objection by Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
               Holdings LLC to Debtor’s Claims of Exempt Property Pursuant to Bankruptcy Rule
               4003 [19-10747 ECF No. 118]

               1.     Related Documents:

                      (i)      Notice of Hearing to Consider Objection to Debtor’s Claim of
                               Exempt Property [19-10747 ECF No. 119]

                      (ii)     Response of Debtor to Objection by Counsel Financial II LLC, LIG
                               Capital LLC, and Counsel Financial Holdings LLC to Debtor’s
                               Claims of Exempt Property, Pursuant to Bankruptcy Rule 4003, and
                               for Related Relief [19-10747 ECF No. 186]

                      (iii)    Reply by Counsel Financial II LLC, LIG Capital LLC, and Counsel
                               Financial Holdings LLC to Debtor’s Response to the Objection to
                               Debtor’s Claims of Exempt Property [19-10747 ECF No. 206]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing.

        D.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-10747 ECF No. 168]

               1.     Related Documents:

                      (i)      Affirmation in Support of Motion of Michael Barr for Entry of and
                               Order Lifting the Automatic Stay [19-10747 ECF No. 169]

                      (ii)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 193]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      November 26, 2019 omnibus hearing.




                                                  9



B5054857.4
19-12346-shl   Doc 102   Filed 10/22/19 Entered 10/22/19 21:39:46       Main Document
                                       Pg 10 of 10


 Dated: October 22, 2019                      Respectfully submitted,
        New York, New York
                                              /s/ Alison D. Bauer
                                              FOLEY HOAG LLP
                                              Alison D. Bauer
                                              William F. Gray, Jr.
                                              1301 Avenue of the Americas
                                              25th Floor
                                              New York, New York 10019
                                              Tel: 646.927.5500
                                              Fax: 646.927.5599
                                              abauer@foleyhoag.com
                                              wgray@foleyhoag.com

                                              Meredith S. Parkinson
                                              Michael Licker
                                              FOLEY HOAG LLP
                                              Seaport West
                                              155 Seaport Boulevard
                                              Boston, Massachusetts 02210
                                              Tel: 617.832.1197
                                              Fax: 617.832.7000
                                              mparkinson@foleyhoag.com
                                              mlicker@foleyhoag.com

                                              Attorneys for Jeffrey Lew Liddle and
                                              Proposed Attorneys Liddle & Robinson
                                              LLP, each a Debtor and Debtor in
                                              Possession




                                        10



B5054857.4
